Citation Nr: 0615815	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-09 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty for a period of over 16 
years and retired in August 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran died in October 2002.  The certificate of 
death lists the immediate cause of death as cardiac arrest 
due to a self-inflicted gunshot wound to the chest.  A 
coroner's report reflects that at the time of his death, he 
had lung cancer and that his death by suicide was the result 
of depression secondary to his lung cancer.  

2.  At the time of his death, service connection was in 
effect for pulmonary tuberculosis (PTB) rated as 10 percent 
disabling from September 1969, and for hemorrhoids, rated as 
noncompensable from September 1969.  

3.  The medical evidence does not establish that the service-
connected PTB or hemorrhoids caused or contributed 
substantially or materially to the veteran's death.  

4.  The veteran's lung cancer was initially demonstrated many 
years after service, and the competent medical evidence of 
record shows that tobacco use contributed to the development 
of this disease.  

5.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during his military service.  


CONCLUSIONS OF LAW

1.  No disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death, to include on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  The claim for service connection for cause of death due 
to tobacco use in service is barred by law.  38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that a letter regarding these 
requirements was sent to her in December 2002, prior to the 
February 2003 rating decision which denied service connection 
for the cause of the veteran's death.  She submitted a notice 
of disagreement with that decision, and this appeal ensued.  
He was issued a SOC in March 2004.  It is noted that the 
December 2002 letter and the March 2004 SOC included 
discussion and recitation of the duty to notify and assist 
regulations.  Specifically, these documents notified her that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  She was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  She was also asked to advise VA if there were any other 
information or evidence she considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  Additionally, VA made all 
reasonable efforts to assist her in the development of the 
claim and notified her of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  A Veterans Health Administration (VHA) opinion was 
obtained in this case.  The evidence of record is sufficient 
to make a decision without obtaining additional VA 
examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The appellant is seeking service connection for the cause of 
the veteran's death.  A review of the record reflects that he 
died in October 2002.  The death certificate lists the 
immediate cause of death as cardiac arrest due to a self-
inflicted gunshot wound to the chest.  A coroner's report 
reflects that at the time of his death, he had lung cancer 
and that his death by suicide was the result of depression 
secondary to his lung cancer.  

In statements of record, to include her testimony at a July 
2005 personal hearing, the claimant has presented two primary 
contentions.  She asserts that the veteran's lung cancer was 
precipitated by his inservice treatment for PTB.  She 
contends that he had respiratory problems all of his life 
after being treated inservice for PTB, and that his later 
development of lung cancer was directly related to this.  In 
the alternative, she recently submitted a statement in which 
she claimed that the veteran's smoking of cigarettes caused 
his lung cancer, which led to his associated depression and 
the taking of his own life.  She also contends that prior to 
entering service, he did not smoke, and that he was provided 
cigarettes during service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as cancer 
to a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2005).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2005).

For claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  38 C.F.R. 
§ 3.300(a) (2005).  Service connection, however, will not be 
prohibited if the disability or death can be service-
connected on some basis other than the veteran's use of 
tobacco products during service, or if the disability became 
manifest or death occurred during service.  See 38 C.F.R. § 
3.300 (b) (2005); see also 38 U.S.C.A. § 1103(a) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Review of the service medical records reflects that the 
veteran was treated for active minimal PTB in 1961 and 1962.  
Following treatment, his condition improved.  At the time of 
discharge examination in January 1968, chest X-ray showed 
minimal scarring in the right upper lobe since 1963.  The 
veteran reported a history of shortness of breath.  At the 
time of post service VA examination in October 1969, no 
active PTB was seen.  Service connection was established for 
PTB by rating decision in November 1969.  

Post service private treatment records reflect that the 
veteran had a laryngeal squamous cell treated with radiation 
in 1994.  He had an adenocarcinoma of the right lung treated 
with a right thoracotomy and lobectomy in 1998 and an 
additional adenocarcinoma in late 2002.  As reflected above, 
he died of a gunshot wound in October 2002, shortly after 
diagnosis of the recurrence of his lung cancer.  These 
records also reflect that he quit his 50 year 2-3 pack a day 
cigarette smoking habit when he was diagnosed with laryngeal 
cancer in 1994.  

In a March 2006 opinion, a pulmonologist who reviewed the claims 
file, addressed the issue of whether the veteran had continued 
lung symptoms after diagnosis with PTB.  She noted that his 
history included quitting smoking in 1994, but at that point, he 
had smoked for many years.  She also noted that his symptoms of 
tuberculosis made him more aware of symptoms related to lung 
disease, and she added that smoker's cough associated with phlegm 
was known for some time.  Pulmonary function tests may not be 
abnormal in the bronchitis phase, but they deteriorated once 
emphysema set in.  Tuberculosis, even when treated with drugs, 
did leave a residual port tubercular bronchiectasis in the upper 
lobes.  Usually, it did not cause symptoms since due to gravity 
the airways were well drained.  

As to whether the veteran's lung cancer was associated with 
tuberculosis, the specialist noted that smoking is by far the 
leading cause of lung cancer, noting that this association was 
first reported in the 1950s.  She added that over 90 percent of 
lung cancer in the United States in 1995 was cigarette smoking 
related.  Early age of initiation of smoking (as here) made the 
risks more significant.  

In further discussion, the specialist noted that chest X-rays 
suggested residual damage or scar in the right upper lobe (in 
service and before surgery).  The operative note in 1998 
corroborated the right upper lobe involvement due to PTB and 
subsequent scar formation was correct, since during surgery they 
had to release upper lobe adhesions.  She pointed out that this 
happened when scar formation took place.  The lung cancer in this 
case was in the right middle lobe and not in the upper lobe.  
Therefore, she opined, the question of association with the 
tuberculosis scar, did not arise.  

Further, with history of laryngeal carcinoma, which was also seen 
in smokers, this suggested that the veteran's genetic composition 
was susceptible to cigarette smoke.  She noted that the veteran 
had a brother and sister who had died of lung cancer, and she 
noted that both had smoked.  (The Board notes that the claimant 
has submitted a statement in which she correctly points out that 
the 1998 report in question actually noted that while the sister 
died of lung cancer, she did not smoke.)  

After review of the evidence summarized above, the Board 
concludes that service connection is not warranted for the 
cause of the veteran's death.  The service medical records 
are negative for lung cancer, and it was not demonstrated for 
many years thereafter.  Moreover, the specialist pointed out 
that the veteran's inservice treatment for PTB was not 
associated with the ultimate development of lung cancer as it 
was due to cigarette smoking.  

The Board finds the specialist's opinion to be of great 
probative value.  In this regard, it is noted that it is the 
Board's responsibility to weigh the credibility and probative 
value of a physician's opinion is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Accordingly, the Board has accorded 
great evidentiary weight to the VA specialist who reviewed 
the record, to include the appellant's contentions of record, 
and concluded that the veteran's PTB was unrelated to his 
lung cancer which precipitated his self-inflicted gunshot 
wound which was the immediate cause of his death.  

The medical evidence does not include competent medical 
evidence that reflects that the cause of the veteran's death 
can be attributed to any other disease or injury in service, 
other than his smoking habit which developed into lung cancer 
and precipitated his depressive state which caused him to 
commit suicide.  And, as reflected in the pertinent laws and 
regulations, the veteran's cause of death cannot be service 
connected by matter of law.  38 C.F.R. § 3.300(a).  

Additionally, the service medical records are negative for 
any treatment for carcinoma of lung, and the first diagnosis 
was not until 1994, which is many years after service.  
Moreover, it has been opined by a pulmonologist that 
inservice PTB did not precipitate the veteran's development 
of lung cancer.  

As pointed out by the appellant, and as noted by the Board, 
the specialist was incorrect in her report when she stated 
that the veteran's sister was a smoker.  It is clear from the 
record that while she died of lung cancer, she did not smoke.  
However, this misinterpretation of this fact does not change 
the medical certainty as expressed by the specialist that 
smoking is the leading cause of lung cancer.  And, although 
the appellant asserts that the cause of the veteran's death 
should be service-connected because of the smoking habit the 
veteran developed in service, VA regulations prohibit such a 
result.  See 38 C.F.R. § 3.300; see also 38 U.S.C.A. § 
1103(a).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record, which shows that the veteran's tobacco use, not 
inservice treatment for PTB or hemorrhoids, contributed to 
his death.

The Board finds that based on the evidence above, the 
preponderance of the evidence is against a finding that the 
veteran's lung cancer with depression was related to service.  
Thus, the Board concludes that the preponderance of the 
evidence is against a finding of service connection for cause 
of his death.  In making this decision, the Board has 
considered the benefit-of-the-doubt-doctrine, but it does not 
apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


